Name: Council Directive 89/394/EEC of 14 June 1989 amending for the third time Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products
 Type: Directive
 Subject Matter: consumption;  European Union law;  beverages and sugar;  foodstuff
 Date Published: 1989-06-30

 Avis juridique important|31989L0394Council Directive 89/394/EEC of 14 June 1989 amending for the third time Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products Official Journal L 186 , 30/06/1989 P. 0014 - 0016COUNCIL DIRECTIVE of 14 June 1989 amending for the third time Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products (89/394/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 75/726/EEC (4), as last amended by the Act of Accession of Spain and Portugal, makes no provision for the possibility of producing fruit nectars without the addition of sugar; whereas in view of changes in eating habits the existence of such products should be envisaged; Whereas it is not possible to extract the juice of certain tropical fruits without the pulp; whereas it therefore appears necessary to provide for the possible use of fruit purÃ ©e in the manufacture of certain fruit juices; Whereas the option of replacing all sugars by honey within the limits laid down should be extended to all fruit nectars, and the option of using sugars and honey together in certain nectars should be removed; Whereas the sweetening of certain concentrated fruit juices should be authorized only if they are intended for direct sale to the consumer, since the sweetening may not exceed the permitted limits at the final stage, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/726/EEC is hereby amended as follows: 1. Article 1 (7) shall be replaced by the following: '7. Fruit nectar: (a) The unfermented but fermentable product obtained by the addition of water and sugars to fruit juice, concentrated fruit juice, fruit purÃ ©e, concentrated fruit purÃ ©e or to a mixture of these products which also conforms with the Annex. (b) However, it may be decided under the procedure in Article 14 that, in the case of certain fruits whose juice has a high natural sugar content, nectar may be produced from them without the addition of sugars.' 2. Article 4 (1) (a) shall be replaced by the following: '(a) the mixing of one or more kinds of fruit juices and/or fruit purÃ ©es (as defined in Article 1 (2) and (5));'. 3. Article 7 (2) (c) and (d) shall be replaced by the following: '(c) the total replacement of sugars with honey, within the 20 % limit specified in (a); '(d) in the case of the production of the fruit nectars referred to in Article 3 (2) (c) which are obtained from apples, pears or peaches or a mixture of these fruits, the addition of citric acid in a quantity not greater than five grams per litre of finished product; the citric acid may, however, be replaced totally or partially by an equivalent quantity of lemon juice.' 4. Article 7 (3) and (4) shall be deleted. 5. Article 8 (a) shall be replaced by the following: '(a) the treatments and processes listed in Article 4 with the exception of the provisions in paragraph 2 (a). However, the addition of sugars provided for in that point (a) shall be authorized only for prepackaged concentrated fruit juices intended for the ultimate consumer and provided that the sweetening is indicated in the description; in that case the total quantity of sugars added expressed in relation to the volume of the juice "obtained from concentrated . . ." may not exceed the limit authorized in Article 4 (2) (a) (i) and (ii). For a period of 10 years from 14 June 1989, sugar may be added to concentrated orange juice not intended for the ultimate consumer up to a maximum quantity expressed as dry matter of 15 grams per litre for the purpose of correcting it. In the case referred to in the second subparagraph the processor must be informed of the addition of sugar, in accordance with trade practices. On expiry of the period referred to in the second subparagraph, the Council shall decide, acting on a proposal from the Commission, whether to continue the exception in the said subparagraph;'. 6. The following Article shall be inserted: 'Article 11b The amendments necessary to adapt Articles 4, 7, 8 and 9 and the Annex to technical progress shall be adopted in accordance with the procedure laid down in Article 14, with the exception of those concerning additives.' 7. Article 13 shall be replaced by the following: 'Article 13 The identity and purity criteria for the additives and treatment agents referred to in Articles 4 and 7 shall be determined where necessary in accordance with the procedure laid down in Article 14.' 8. Article 14 shall be replaced by the following: 'Article 14 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee for Foodstuffs, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.' 9. Article 15 shall be deleted. 10. Article 16 (1) (f) shall be deleted. 11. Article 16 (2) shall be replaced by the following: '2. The derogations regarding additives provided for in paragraph 1 (c), (d), (e), (g) and (h) shall cease to apply once the relevant rules become applicable at Community level.' 12. The Annex shall be replaced by the Annex hereto. Article 2 The Member States shall take the necessary measures to comply with this Directive. They shall forthwith inform the Commission thereof. These measures shall be applied so as to: - permit trade in products complying with this Directive not later than 14 June 1990, - prohibit trade in products not complying with this Directive not later than 14 June 1991. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1989. For the Council The President P. SOLBES (1) OJ No C 24, 31. 1. 1987, p. 12. (2) OJ No C 122, 9. 5. 1988, p. 78, and OJ No C 120, 16. 5. 1989. (3) OJ No C 150, 2. 6. 1987, p. 16. (4) OJ No L 311, 1. 12. 1975, p. 40. ANNEX SPECIAL PROVISIONS RELATING TO FRUIT NECTARS III. Fruit nectars made from Minimum total acid content expressed as tartaric acid (g/l of finished product) Minimum juice and/or purÃ ©e content (% by weight of finished product) III. Fruits with acid juice unpalatable in the natural state Passion fruit (Passiflora edulis) 8 ( ¹) 25 Quito naranjillos (Solanum quitoense) 5 ( ¹) 25 Blackcurrants 8 ( ¹) 25 Whitecurrants 8 ( ¹) 25 Redcurrants 8 ( ¹) 25 Gooseberries 9 ( ¹) 30 Sallow-thorn berries (HippophaÃ «) 9 ( ¹) 25 Sloes 8 ( ¹) 30 Plums 6 ( ¹) 30 Quetsches 6 ( ¹) 30 Rowanberries 8 ( ¹) 30 Rose hips (fruits of Rosa sp.) 8 ( ¹) 40 Sour cherries 8 ( ¹) 35 Other cherries 6 ( ¹) 40 Bilberries 4 ( ¹) 40 Elderberries 7 ( ¹) 50 Raspberries 7 ( ¹) 40 Apricots 3 ( ¹) 40 Strawberries 5 ( ¹) 40 Mulberries/blackberries 6 ( ¹) 40 Cranberries 9 ( ¹) 30 Quinces 7 ( ¹) 50 Lemons and limes -( ¹) 25 Other fruits belonging to this category -( ¹) 25 III. Low-acid, pulpy or highly flavoured fruits with juice unpalatable in the natural state Mangoes -( ¹) 35 Bananas -( ¹) 25 Guavas -( ¹) 25 Papayas -( ¹) 25 Lychees -( ¹) 25 Azeroles (Neapolitan medlars) -( ¹) 25 Soursop (Annona muricata) -( ¹) 25 Bullock's heart or custard apple (Annona reticulata) -( ¹) 25 Sugar apples -( ¹) 25 Pomegranates -( ¹) 25 Cashew fruits -( ¹) 25 Spanish plums (Spondia purpurea) -( ¹) 25 Umbu (Spondias tuberosa aroda) -( ¹) 30 Other fruits belonging to this category -( ¹) 25 III. Fruits with juice palatable in the natural state Apples 3 ( ¹) 50 Pears 3 ( ¹) 50 Peaches 3 ( ¹) 45 Citrus fruits except lemons and limes 5 ( ¹) 50 Pineapples 4 ( ¹) 50 Other fruits belonging to this category -( ¹) 50 ( ¹) Limit not applicable in the case of the product referred to in Article 3 (2) (c).